 1   MICHAEL J. ZINNA (pro hac vice)
     mzinna@kelleydrye.com
 2   LEE BRENNER (State Bar No. 180235)
     lbrenner@kelleydrye.com
 3   DAVID FINK (State Bar No. 169212)
     dfink@kelleydrye.com
 4   DAVID G. LINDENBAUM (pro hac vice)
     dlindenbaum@kelleydrye.com
 5   WHITNEY M. SMITH (pro hac vice)
     wsmith@kelleydrye.com
 6   KELLEY DRYE & WARREN LLP
     101 Park Avenue
 7   New York, New York 10178
     Telephone     212-808-7800
 8   Facsimile     973-503-5950
 9   Attorneys for Plaintiff ZOMM, LLC
10
     DAVID R. EBERHART (S.B. #195474)
11   deberhart@omm.com
     LUANN L. SIMMONS (S.B. #203526)
12   lsimmons@omm.com
     SINA ARIA (S.B. #287529)
13   saria@omm.com
     HANNAH Y. CHANOINE (pro hac vice)
14   hchanoine@omm.com
     O’MELVENY & MYERS LLP
15   Two Embarcadero Center, 28th Floor
     San Francisco, California 94111-3823
16   Telephone:    +1 415 984 8700
     Facsimile:    +1 415 984 8701
17
     Attorneys for Defendant
18   APPLE INC.
19
                                UNITED STATES DISTRICT COURT
20
                               NORTHERN DISTRICT OF CALIFORNIA
21
                                         OAKLAND DIVISION
22

23
     ZOMM, LLC,                                     Case No. 4:18-cv-04969-HSG
24
                          Plaintiff,                STIPULATION & ORDER RE:
25                                                  DISCOVERY OF ELECTRONICALLY
            v.                                      STORED INFORMATION
26
     APPLE INC.,                                    Judge: Haywood S. Gilliam, Jr.
27
                          Defendant.
28
                                                                         ESI STIPULATION AND
                                                1                                       ORDER
                                                                             4:18-CV-04969-HSG
 1          Plaintiff Zomm, LLC and Defendant Apple Inc. (collectively, the “Parties”) hereby agree,
 2   subject to approval by the Court, that the following procedures shall govern discovery of
 3   Electronically-Stored Information (“ESI”) in this case:
 4          1.      This Order supplements all other discovery rules and orders. It streamlines ESI
 5   production to promote a “just, speedy, and inexpensive determination of this action, as required
 6   by Federal Rule of Civil Procedure 1.”
 7          2.      This Order may be modified in the Court’s discretion or by stipulation. The Parties
 8   shall jointly submit any proposed modifications within 30 days after the Federal Rule of Civil
 9   Procedure 16 Conference.
10          3.      As in all cases, costs may be shifted for disproportionate ESI production requests
11   pursuant to Federal Rule of Civil Procedure 26. Likewise, a Party’s nonresponsive or dilatory
12   discovery tactics are cost-shifting considerations. A Party’s meaningful compliance with this
13   Order and efforts to promote efficiency and reduce costs will be considered in cost-shifting
14   determinations.
15          4.      The Parties are expected to comply with the District’s E-Discovery Guidelines
16   (“Guidelines”) and are encouraged to employ the District’s Model Stipulated Order Re: the
17   Discovery of Electronically Stored Information and Checklist for Rule 26(f) Meet and Confer
18   regarding Electronically Stored Information. The parties have discussed their preservation
19   obligations and needs and agree that preservation of potentially relevant ESI will be reasonable
20   and proportionate. To reduce the costs and burdens of preservation and to ensure proper ESI is
21   preserved, the parties agree that:
22               a. Only ESI created or received after January 1, 2009 through the filing date of this
23                  Action will be preserved if it existed in a party’s possession, custody or control as
24                  of April 23, 2018;
25               b. The parties will exchange a list of the types of ESI they believe should be
26                  preserved and the names or general job titles or descriptions of custodians, for
27                  whom they believe ESI should be preserved, e.g., “HR head,” “scientist,” and
28
                                                                                   ESI STIPULATION AND
                                                      2                                           ORDER
                                                                                       4:18-CV-04969-HSG
 1                  “marketing manager.” The parties shall add or remove custodians as reasonably
 2                  necessary;
 3               c. The parties will agree on the number of custodians per party for whom ESI will be
 4                  preserved;
 5               d. The parties agree to discuss data sources that may contain ESI that may not be
 6                  reasonably accessible because of undue burden or cost pursuant to Fed. R. Civ. P.
 7                  26(b)(2)(B).
 8          5.      With respect to Plaintiff’s patent claim, general ESI production requests under
 9   Federal Rules of Civil Procedure 34 and 45 shall not include email or other forms of electronic
10   correspondence (collectively “email”). To obtain email related to the patent claim, Parties must
11   propound specific email production requests.
12               a. Email production requests shall only be propounded for specific issues, rather than
13                  general discovery of a product or business.
14               b. Email production requests shall be phased to occur after the Parties have
15                  exchanged initial disclosures and basic documentation about the patents, the prior
16                  art, the accused instrumentalities, and the relevant finances. While this provision
17                  does not require the production of such information, the Court encourages prompt
18                  and early production of this information to promote efficient and economical
19                  streamlining of the case.
20               c. Email production requests shall identify the custodian, search terms, and time
21                  frame. The Parties shall cooperate to identify the proper custodians, proper search
22                  terms and proper timeframe as set forth in the Guidelines.
23               d. The foregoing limitations shall not apply to discovery requests related to Plaintiff’s
24                  non-patent claims.
25          6.      For all such requests, each requesting Party shall limit its email production
26   requests to: (1) a total of five custodians per producing Party if Plaintiff’s non-patent claims are
27   dismissed and Plaintiff’s patent claim is not stayed; (2) a total of ten custodians per producing
28   Party if Plaintiff’s non-patent claims are not dismissed and Plaintiff’s patent claim is stayed; or
                                                                                    ESI STIPULATION AND
                                                       3                                           ORDER
                                                                                        4:18-CV-04969-HSG
 1   (3) a total of fifteen custodians per producing Party if Plaintiff’s non-patent claims are not
 2   dismissed and Plaintiff’s patent claim is not stayed. The Parties may jointly agree to modify this
 3   limit without the Court’s leave. The Court shall consider contested requests for additional
 4   custodians, upon showing a distinct need based on the size, complexity, and issues of this specific
 5   case. Cost-shifting may be considered as part of any such request.
 6          7.      Each requesting Party shall limit its email production requests to: (1) a total of five
 7   search terms per custodian per Party if Plaintiff’s non-patent claims are dismissed and Plaintiff’s
 8   patent claim is not stayed; (2) a total of ten search terms per custodian per Party if Plaintiff’s non-
 9   patent claims are not dismissed and Plaintiff’s patent claim is stayed; or (3) a total of fifteen
10   search terms per custodian per Party if Plaintiff’s non-patent claims are not dismissed and
11   Plaintiff’s patent claim is not stayed. The Parties may jointly agree to modify this limit without
12   the Court’s leave. The Court shall consider contested requests for additional search terms per
13   custodian, upon showing a distinct need based on the size, complexity, and issues of this specific
14   case. The Court encourages the Parties to confer on a process to test the efficacy of the search
15   terms. The search terms shall be narrowly tailored to particular issues. Indiscriminate terms, such
16   as the producing company’s name or its product name, are inappropriate unless combined with
17   narrowing search criteria that sufficiently reduce the risk of overproduction. A conjunctive
18   combination of multiple words or phrases (e.g., “computer” and “system”) narrows the search and
19   shall count as a single search term. A disjunctive combination of multiple words or phrases (e.g.,
20   “computer” or “system”) broadens the search, and thus each word or phrase shall count as a
21   separate search term unless they are variants of the same word. Use of narrowing search criteria
22   (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production and shall be considered when
23   determining whether to shift costs for disproportionate discovery. Notwithstanding prior
24   agreement on the search terms to be used for searches, should a search for emails produce an
25   unreasonably large number of non-responsive or irrelevant results, the Parties shall (at the
26   producing party’s request) meet and confer to discuss application of further negative search
27   restrictions (e.g., if a single search was for “card” and ninety percent of the resulting emails came
28   from the irrelevant term “credit card,” a negative limitation to ignore emails only returned as a
                                                                                     ESI STIPULATION AND
                                                        4                                           ORDER
                                                                                         4:18-CV-04969-HSG
 1   result of “credit card” may be applied to remove these emails). The Party receiving production
 2   shall not unreasonably oppose such further restrictions designed to filter immaterial email search
 3   results. Should a Party serve email production requests with search terms beyond the limits
 4   agreed to by the Parties or granted by the Court pursuant to this paragraph, this shall be
 5   considered in determining whether any Party shall bear all reasonable costs caused by such
 6   additional discovery.
 7          8.       Nothing in this Order prevents the Parties from agreeing to use technology assisted
 8   review and other techniques insofar as their use improves the efficacy of discovery. Such topics
 9   should be discussed pursuant to the District’s E-Discovery Guidelines.
10          9.       Documents Protected from Discovery. Communications involving outside
11   and/or in-house counsel that post-date the filing of the complaint need not be placed on a
12   privilege log. Communications may be identified on a privilege log by category, rather than
13   individually, if appropriate.
14          10.      Format for production of documents – documents existing in electronic
15   format. Except as otherwise provided for in this Stipulation, all documents existing in electronic
16   format shall be produced in multiple page, searchable PDF format at a resolution of at least 300
17   dpi in accordance with the following:
18                a. PDF files shall be produced along with Concordance/Opticon image load files that
19                   indicate the beginning and ending of each document.
20                b. For documents that already exist in PDF format prior to production (i.e., which the
21                   producing party receives from a client or third party in PDF format), the producing
22                   party may provide them in that same PDF format, whether searchable or non-
23                   searchable. For documents converted to PDF format prior to production, the
24                   producing party shall make reasonable efforts to convert to searchable PDF.
25                c. Metadata. Load files should include, where applicable, the information listed in
26                   the Table of Metadata Fields, attached as Exhibit A. However, the Parties are not
27                   obligated to include metadata for any document that does not contain such
28                   metadata in the original, if it is not possible to automate the creation of metadata
                                                                                    ESI STIPULATION AND
                                                        5                                          ORDER
                                                                                        4:18-CV-04969-HSG
 1                   when the document is collected. The Parties reserve their rights to object to any
 2                   request for the creation of metadata for documents that do not contain metadata in
 3                   the original.
 4                d. Production media and encryption of productions. Unless otherwise agreed, the
 5                   Parties shall provide document productions in the following manner: The
 6                   producing party shall provide the production data on CDs, DVDs, external hard
 7                   drives or SFTP, as appropriate. The producing party shall encrypt the production
 8                   data using WinRAR encryption, and the producing party shall forward the
 9                   password to decrypt the production data separately from the CD, DVD, external
10                   drive or SFTP to which the production data is saved.
11          11.      Format for production of documents – hardcopy or paper documents. All
12   documents that are hardcopy or paper files shall be scanned and produced in the same manner as
13   documents existing in electronic format, above.
14          12.      Source code. This Stipulation does not govern the format for production of source
15   code, which shall be produced pursuant to the relevant provision of the Protective Order.
16          13.      Parent and child emails. The Parties shall produce email attachments
17   sequentially after the parent email.
18          14.      Native files. The Parties will meet and confer to discuss requests for the
19   production of files in native format, on a case-by-case basis. If the Parties are unable to reach
20   agreement with regard to requests for additional documents in native-file format, the Parties
21   reserve the right to seek relief from the Court. Documents produced natively shall be represented
22   in the set of imaged documents by a slipsheet indicating the production identification number and
23   confidentiality designation for the native file that is being produced.
24          15.      Databases. Certain types of databases are dynamic in nature and will often
25   contain information that is neither relevant nor reasonably calculated to lead to the discovery of
26   admissible evidence. Thus, a Party may opt to produce relevant and responsive information from
27   databases in an alternate form, such as a report or data table. These reports or data tables will be
28   produced in a static format.
                                                                                    ESI STIPULATION AND
                                                       6                                           ORDER
                                                                                        4:18-CV-04969-HSG
 1           The Parties agree to identify the specific databases, by name, that contain the relevant and
 2   responsive information that Parties produce.
 3           16.     Requests for hi-resolution or color documents. The Parties agree to respond to
 4   reasonable and specific requests for the production of higher resolution or color images. Nothing
 5   in this Stipulation shall preclude a producing party from objecting to such requests as
 6   unreasonable in number, timing or scope, provided that a producing party shall not object if the
 7   document as originally produced is illegible or difficult to read. The producing party shall have
 8   the option of responding by producing a native-file version of the document. If a dispute arises
 9   with regard to requests for higher resolution or color images, the Parties will meet and confer in
10   good faith to try to resolve it.
11           17.     Foreign language documents. All documents shall be produced in their original
12   language. Where a requested document exists in a foreign language and the producing party also
13   has an English-language version of that document that it prepared for non-litigation purposes
14   prior to filing of the lawsuit, the producing party shall produce both the original document and all
15   English-language versions. In addition, if the producing party has a certified translation of a
16   foreign-language document that is being produced, (whether or not the translation is prepared for
17   purposes of litigation) the producing party shall produce both the original document and the
18   certified translation. Nothing in this agreement shall require a producing party to prepare a
19   translation, certified or otherwise, for foreign language documents that are produced in discovery.
20

21

22

23

24

25

26

27

28
                                                                                   ESI STIPULATION AND
                                                      7                                           ORDER
                                                                                       4:18-CV-04969-HSG
 1          IT IS SO STIPULATED.
 2          Dated: January 18, 2019                        KELLEY DRYE AND WARREN LLP
 3

 4                                                         By:      /s/ Michael J. Zinna
                                                                         Michael J. Zinna
 5                                                         Attorneys for Plaintiff
                                                           ZOMM, LLC
 6

 7          Dated: January 18, 2019                        O’MELVENY & MYERS LLP
 8

 9                                                         By:      /s/ Luann L. Simmons
                                                                         Luann L. Simmons
10                                                         Attorneys for Defendant
                                                           APPLE INC.
11

12
                                       CERTIFICATE OF SERVICE
13
            I certify that all counsel of record is being served on January 18, 2019, with a copy of this
14
     document via the Court’s CM/ECF system.
15
                                                                     /s/ Luann L. Simmons
16
                                                                     Luann L. Simmons
17

18
                                         FILER’S ATTESTATION
19
            Pursuant to Local Rule 5-1(i)(3), I hereby attest that the other signatory listed, on whose
20
     behalf the filing is submitted, concurs in the filing’s content and has authorized the filing.
21
                                                                     /s/ Luann L. Simmons
22
                                                                     Luann L. Simmons
23

24

25

26

27

28
                                                                                    ESI STIPULATION AND
                                                       8                                           ORDER
                                                                                        4:18-CV-04969-HSG
 1                                     ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4   Dated: January 22, 2019
 5                                            Haywood S. Gilliam, Jr.
 6                                            United States District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     ESI STIPULATION AND
                                          9                                         ORDER
                                                                         4:18-CV-04969-HSG
 1                                    EXHIBIT A
 2                            TABLE OF METADATA FIELDS
 3   Field Name   Specifications   Field Type     Description         Description (E-
                  Field Name                      (Email)             Files/Attachments)
 4
     BegDoc       Unique ID        Paragraph      The Document        The Document ID
 5                (Bates number)                  ID number           number associated
                                                  associated with     with the first page
 6                                                the first page of   of a document
                                                  an email.
 7
     EndDoc       Unique ID        Paragraph      The Document        The Document ID
 8                (Bates number)                  ID number           number associated
                                                  associated with     with the last page
 9                                                the last page of    of a document.
                                                  an email.
10
     BegAttach    Unique ID        Paragraph      The Document        The Document ID
11                (Bates number)                  ID number           number associated
                  Parent-Child                    associated with     with the first page
12                Relationships                   the first page of   of a parent
                                                  a parent email.     document.
13
     EndAttach    Unique ID        Paragraph      The Document        The Document ID
14                (Bates number)                  ID number           number associated
                  Parent-Child                    associated with     with the last page
15                Relationship                    the last page of    of the last
                                                  the last            attachment to a
16                                                attachment to a     parent document.
                                                  parent email.
17
     Pages        Pages            Number         The number of       The number of
18                                                pages for an        pages for a
                                                  email.              document.
19
     DateSent                      Date        The date the           For email
20                                 (MM/DD/YYYY email was sent.        attachments, the
                                   format)                            date the parent
21                                                                    email was sent.
22   Author       Author Display   Paragraph      The display         The name of the
                  Name (e-mail)                   name of the         author as identified
23                                                author or           by the metadata of
                                                  sender of an        the document.
24                                                email.
25   To           Recipient        Paragraph      The display         The display name
                                                  name of the         of the recipient(s)
26                                                recipient(s) of     of a document (e.g.,
                                                  an email.           fax recipients).
27

28
                                                                      ESI STIPULATION AND
                                            10                                       ORDER
                                                                          4:18-CV-04969-HSG
 1   Field Name   Specifications     Field Type   Description       Description (E-
                  Field Name                      (Email)           Files/Attachments)
 2
     CC           CC                 Paragraph    The display
 3                                                name of the
                                                  copyee(s) of an
 4                                                email.
 5   BCC          BCC                Paragraph    The display
                                                  name of the
 6                                                blind copyee(s)
                                                  of an email.
 7
     Subject      Subject (e-mail)   Paragraph    The subject       The subject of a
 8                                                line of an        document from
                                                  email.            entered metadata.
 9
     Custodian    Custodian          Paragraph    The custodian     The custodian of a
10                                                of an email.      document.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    ESI STIPULATION AND
                                            11                                     ORDER
                                                                        4:18-CV-04969-HSG
